Petition for Writ of Mandamus Dismissed and Opinion filed September 11,
2018.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00767-CR

                 IN RE DAMON KENDRICK DOVE, Relator

                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCR-061181A

                         MEMORANDUM OPINION

      On Thursday, August 30, 2018, relator Damon Kendrick Dove filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West Supp.
2017); see also Tex. R. App. P. 52. In the petition, relator seeks a writ of mandamus
from this court against itself. Relator appears to contend this court has not timely
ruled in his appeal pending in this court, No. 14-17-00722-CR, Damon Kendrick
Dove v. State of Texas. He states:

      Relator contends to show "cause" as to the violations based on Rule of
      Appellate Procedure done by the Fourteenth Court of Appeals' non-action.
      The notice received stated: This case is scheduled for submission without
      oral argument on the briefs and the record as recorded on Wednesday, April
      18, 2018, subject to change by the Court, the members of the Panel to which
      case will be submitted are Justice Boyce, Justice Donovan and Justice Wise.
      Relator still has not heard nor received anything of this Appeal by State.

      The jurisdiction of the courts of appeals to issue writs of mandamus is
prescribed by section 22.221 of the Texas Government Code. A court of appeals
may issue a writ of mandamus against (1) a judge of a district, statutory county,
statutory probate county, or county court in the court of appeals district; (2) a judge
of a district court who is acting as a magistrate at a court of inquiry under Chapter
52, Code of Criminal Procedure, in the court of appeals district; or (3) an associate
judge of a district or county court appointed by a judge under Chapter 201, Family
Code, in the court of appeals district for the judge who appointed the associate judge.
Tex. Gov’t Code Ann. § 22.221 (West 2004 & Supp. 2017). Section 22.221 does not
grant jurisdiction for a court of appeals to issue a writ of mandamus against itself.

      Further, we note that the court issued the opinion and judgment in relator’s
appeal on August 9, 2018.

      We dismiss relator’s petition for writ of mandamus for lack of jurisdiction.


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2